Filed Pursuant to Rule 433 Registration Statement No. 333-197364 Market Linked Securities – Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities to a Basket of Six Exchange-Traded Funds due July 6, 2020 Term Sheet to Preliminary Pricing Supplement dated December 7, 2015 Summary of terms Issuer The Toronto Dominion Bank (“TD”) Term Approximately 4.5 years Reference Asset An unequally weighted basket (the “Reference Asset” or the “Basket”) of six exchange traded funds (the “Basket Components”) described to the right. Pricing Date December 30, 2015* Issue Date January 5, 2016* Principal Amount $1,000 per Security Payment at Maturity See “How the payment at maturity is calculated” on page 3 Maturity Date July 6, 2020* Initial Component Price The closing price of a Basket Component on the Pricing Date Final Component Price The closing price of a Basket Component on the Valuation Date (see also the accompanying preliminary pricing supplement) Basket Component Return With respect to each Basket Component, (Final Component Price – Initial Component Price) / Initial Component Price Initial Price The Initial Price will be set to 100 on the Pricing Date Final Price 100 × [1 + (the sum of the products of the Basket Component Return for each Basket Component multiplied by its Component Weight)] Percentage Change (Final Price – Initial Price) / Initial Price, expressed as a percentage Maximum Redemption Amount [145% to 150%] of the Principal Amount of the Securities ($1,450 to $1,500 per $1,000 Principal Amount of the Securities), to be determined on the pricing date Buffer Price 85% of the Initial Price Buffer Percentage 15% Leverage Factor 150% Valuation Date June 26, 2020* Calculation Agent TD Minimum Investment $1,000 and minimum denominations of $1,000 in excess thereof Underwriting Discount and Commission Up to 3.50%, of which dealers, including Wells Fargo Advisors, LLC (“WFA”), may receive a selling concession of up to 1.25% and WFA will receive a distribution expense fee of 0.075% CUSIP / ISIN 89114QUE6 / US89114QUE69 Investment description • Linked to the a Basket of Six Exchange-Traded Funds due July 6, 2020 • The Basket will consist of the SPDR ® S&P ® ETF Trust (the “SPY”) (50%), the iShares ® Russell 2000 ETF (the “IWM”) (15%), the iShares ® MSCI EAFE ETF (the “EFA”) (15%), the iShares ® MSCI Emerging Markets ETF (the “EEM”) (10%), the PowerShares DB Commodity Index Tracking Fund (the “DBC”) (5%) and the Vanguard ® REIT ETF (the “VNQ”) (5%). • Unlike ordinary debt securities, the Principal at Risk Securities (the “Securities”) do not pay interest or repay a fixed amount of principal at maturity. Instead, the Securities provide for a payment at maturity that may be greater than, equal to or less than the Principal Amount of the Securities, depending on the performance of the Reference Asset from the Initial Price to the Final Price. The payment at maturity will reflect the following terms: o If the price of the Reference Asset increases: You will receive the Principal Amount plus 150% participation in the upside performance of the Reference Asset, subject to the Maximum Redemption Amount of 145% to 150% (to be determined on the pricing date) of the Principal Amount of the Securities o If the price of the Reference Asset decreases but the decrease is not more than 15%: You will be repaid the Principal Amount o If the price of the Reference Asset decreases by more than 15%: You will receive less than the Principal Amount and will have 1-to-1 downside exposure to the decrease in the price of the Reference Asset in excess of 15% • Investors may lose up to 85% of the Principal Amount • Any payments on the Securities are subject to our credit risk. The Securities are unsecured and are not savings accounts or insured deposits of a bank. • No periodic interest payments or dividends • No exchange listing; designed to be held to maturity Our estimated value of the Securities on the Pricing Date, based on our internal pricing models, is expected to be between $932.50 and $957.00 per Security. The estimated value is expected to be less than the public offering price of the Securities. See “Additional Information Regarding Our Estimated Value of the Securities” beginning on page P-40 of the accompanying preliminary pricing supplement. The Securities have complex features and investing in the Securities involves a number of risks. See “Additional Risk Factors” on page P-6 of the accompanying pricing supplement, “Additional Risk Factors
